Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 16, 2022 has been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 4-6, 11-12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2019/0227652) in view of Tseng (US 2019/0073070) and Ding et al (US 2017/0308218).

As per claims 1 and 11 Kwon depicts in figure 2 and discloses: A fingerprint recognition substrate, comprising: a electrode driving circuit layer 206 { [0059] The touch detection processor 207 is connected to the readout circuit 206, and detects touch point or obtains fingerprint information through capacitance sensed by the readout circuit 206.} disposed on a side of the electrode driving circuit layer 206 is disposed with an electrode driving circuit { fig. 2 shows the readout circuit 206 layer with the charge amplifiers for electrode driving circuit, para. [0067] [0068] }, a signal line {sensing line} extending in a first direction { as shown in figure 2, a sensing line extended is in a vertical direction, para. [0054] [0058] }, and a gate line {gate line} extending in a second direction { as shown in figure 2, a touch scan line is in a horizontal direction, para. [0054] [0058] }, the electrode driving circuit being connected to the signal line {sensing line} and the gate line {gate line} {fig. 2, the readout circuit 206 with charge amplifiers connected to the sensing lines and touch scan lines, para. [0058] [0068] [0069] }; and a functional electrode layer comprising a first electrode connected to the electrode driving circuit { fig. 2, source electrode sensing lines of the switching TFT 214 connected to the readout unit 206 in vertical direction, para. [0050] [0054] } and a second electrode extending in the second direction across a plurality of first electrodes { fig. 2, gate/scan electrodes of the switching TFT 214 connected to the fingerprint recognition/touch scan line crossing the source electrode sensing lines in the horizontal direction, para. [0050] [0058] }, wherein: a mutual capacitance is formed by the first electrode and the second electrode to generate a detection signal { figs. 2, 5, a mutual capacitance detected at C between the fingerprint of the sensing line and scan line, para. [0054] [0070] [0074] } and apply the detection signal to the signal line {sensing line} { fig. 2, touch detection signal apply to the sensing line, para. [0054] } such that the first electrode is used as a fingerprint sensing electrode {figs. 2, 5, finger recognition/fingerprint recognition sensor electrode is sensing line, para. [0054] [0070) } ; multiple ones of the first electrode disposed in a same column along the first direction are connected a signal line {sensing line} through the electrode driving circuit such that the first electrode is multiplexed as a touch electrode { (fig. 2 shows plurality of the sensing electrodes (first electrode) connected in the vertical column direction as the same as sensing lines in vertical column direction, para. [0054] [0058] }; the functional electrode layer is disposed on a side of the electrode driving circuit layer 206 away from the  { fig. 2 shows the readout circuit 206 on a side of the touch electrode layer 200, para. [0059] }; 

Regarding claims 1 and 11 Kwon is silent as to: a back plate and the first electrode and the second electrode are disposed in a same layer . . . and the mutual capacitance is formed by a side wall of the first electrode and a side wall of the second electrode.  With respect to claims 1 and 11 Tseng discloses: a back plate (fig. 1, substrates 110/120, para. [0038]); and the first electrode and the second electrode are disposed in a same layer (fig. 3, first touch electrode 210 and second touch electrode 220 formed on the same layer, para. [0043]), and the mutual capacitance is formed by a side wall of the first electrode and a side wall of the second electrode (fig. 3, mutual capacitance created all around the first and second touch electrodes 210/220 including the side wall of the first and second touch electrodes 210/220 when the touch electrodes 210/220 detecting touch, para. [0043]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the fingerprint recognition substrate of Kwon with the first and second touch
electrodes to be on the same layer as taught by Tseng.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a fingerprint recognition substrate with the first and second touch electrodes to be on the same layer so as to reduce the thickness and manufacturing costs of production, as well as, detecting a mutual capacitance all around touch electrodes.

Regarding claims 1 and 11 Kwon is silent as to: the second electrode comprises an opening extending along the second direction, the plurality of first electrodes are formed in the opening.  With respect to claims 1 and 11 Ding et al depicts in figure 1 and discloses: the second electrode 200 comprises an opening extending along the second direction, the plurality of first electrodes 201 are formed in the opening.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the second electrode of Kwon with an opening extending along the second direction and the plurality of first electrodes are formed in the opening as taught by Ding et al.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a second electrode with an opening extending along the second direction and the plurality of first electrodes are formed in the opening so as to provide a fingerprint recognition substrate that is compact thereby reducing the overall size.

As per claim 2 Kwon depicts in figure 2 and discloses: The fingerprint recognition substrate according to claim 1, wherein the electrode driving circuit comprises: a switching transistor 214, wherein a first end of the switching transistor 214 is connected to the first electrode { fig. 2, drain electrode of the switching TFT 214, para. [0054] }, a second end of the switching transistor 214 is connected to the signal line {sensing line} { (fig. 2, source electrode of the switching TFT 214, para. [0054] }, and a control end of the switching transistor 214 is connected to the gate line {gate line} { fig. 2, gate electrode of the switching TFT 214, para. [0054) ].

As per claim 4 Kwon discloses:   The fingerprint recognition substrate according to claim 1, wherein the second electrode comprises a plurality of second sub-electrodes connected electrically { figs. 2, 5, the sensing lines connected to source electrodes, para. [0054] }, and [0054] } and [0054] }

Regarding claim 4 Kwon is silent as to: the mutual capacitance is formed by the side wall of the first electrode and side walls of the plurality of second sub-electrodes. With respect to claim 4 Tseng discloses: the mutual capacitance is formed by the side wall of the first electrode and side walls of the plurality of second sub-electrodes (fig. 3, mutual capacitance created all around the first and second touch electrodes 210/220 including the side wall of the first and second touch electrodes 210/220 when the touch electrodes 210/220 detecting touch, para. [0043]). 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the fingerprint recognition electrodes of Kwon with the first and second touch electrodes to be on the same layer as taught by Tseng.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to modify the fingerprint recognition electrodes with the first and second touch electrodes to be on the same layer to reduce the thickness and manufacturing costs of productions as well as detecting a mutual capacitance all around touch electrodes.

As per claim 5 Kwon discloses: the second electrode further comprises a first connection section and a second connection section  { figs. 2, 9 disclose the first left side connection of common electrode section [0043] [0054] } ; a first end of each of the second sub-electrodes { figs. 2, 9 disclose plurality of common electrodes VCOM below the fingerprint/touch switching TFT, para, [0054] } is electrically connected to the first connection section { i.e. the first left side connection of common electrode section VCOM, para. [0043] [0054] }; and a second end of each of the second sub-electrodes { figs. 2, 9 disclose plurality of common electrodes VCOM below the fingerprint/touch switching TFT, para, [0054] } is electrically connected to the second connection section (i.e. the second right side connection of common electrode section VCOM, para. [0043] [0054] }.

As per claim 6 Kwon discloses:   The fingerprint recognition substrate according to claim 4, wherein the mutual capacitance is formed 0054] [0070] [0074] }

Regarding claim 6 Kwon is silent as to: the mutual capacitance is formed by the side wall of the first electrode and a side wall of one of the second sub-electrodes.  With respect to claim 6 Tseng discloses: the mutual capacitance is formed by the side wall of the first electrode and a side wall of one of the second sub-electrodes { fig. 3, mutual capacitance created all around the first and second touch electrodes 210/220 including the side wall of the first and second touch electrodes 210/220 when the touch electrodes 210/220 detecting touch, para. [0043] }.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the fingerprint recognition electrodes of Kwon with the first and second touch electrodes to be on the same layer as taught by Tseng.  The rationale is as follow: one of ordinary skill in 

As per claim 12 Kwon discloses:   The method according to claim 11, further comprising short-circuit { fig. 5 shows a finger touches the touch sensor by shorting the touch sensor using the SCAN_F signal and SS sensing signal from the sensing circuit 300/206, para. [0070] [0074] } connecting the signal line {sensing line} { fig. 5, SCAN_F, para. [0070] } with at least one adjacent signal line {sensing line} { fig. 5, SS sensing signal, para. [0070] } using a control circuit { i.e. the sensing circuit 300/206, para. [0074] } to form a signal line {sensing line} group comprising at least two signal lines {sensing line} { i.e. SCAN_F and SS sensing signal, para. [0070] [0074] } .

As per claim 17 Kwon discloses:   The method according to claim 12, wherein the short-circuit connecting the signal line {sensing line} with at least one adjacent signal line {sensing line} using the control circuit { figs. 2, 5, touch sensing circuit when a finger touches the touch pixel electrode, its created a capacitance and ground the touch finger by short circuit that touched pixel location so the controller recognizes the touch location, para. [0054] [0069] } comprises: sending a short circuit signal to the control circuit { fig. 2, the touch detection processor 207 processes and detects created touch capacitance from short circuit to the readout circuit 206, para. [0054] [0059] }, such that a predetermined number of signal lines {sensing line} {fig. 2, touch scan lines, para. [0054] } are short circuited to form a plurality of signal line {sensing line} groups. { fig. 2, sensing lines, para. [0054) }.

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2019/0227652) in view of Tseng (US 2019/0073070) and Ding et al (US 2017/0308218) as applied to claims 1-2, 4-6, 11-12 and 17 above, and further in view of Wang (US 2016/0117012).


Regarding claim 7 Kwon is silent as to:   The fingerprint recognition substrate according to claim 1, wherein the functional electrode layer comprises: a first electrode layer disposed with the first electrode; a second electrode layer stacked with the first electrode layer, and disposed with the second electrode; and a dielectric layer disposed between the first electrode layer and the second electrode layer; wherein an orthographic projection of the first electrode on the With respect to claim 7 Ding discloses:   a first electrode layer { figs. 1-2, first transparent electrode layer 200, para. [0029] } disposed with the first electrode { i.e. touch electrode 201, para. [0029] }; a second electrode layer { figs. 1-2, second transparent electrode layer 400, para. [0029] [0042] } stacked with the first electrode layer { figs. 1-2, first transparent electrode layer 200, para. [0029] }, and disposed with the second electrode { i.e. touch electrode 401, para. [0042] }; and a dielectric layer { figs. 1-2, transparent flexible dielectric layer 300, para. [0029] } disposed between the first electrode layer { figs. 1-2, first transparent electrode layer 200, para. [0029] } and the second electrode layer { figs. 1-2, second transparent electrode layer 400, para. [0029] [0042] } ; wherein an orthographic projection (fig. 2, orthographic projection, para. [0042]) of the first electrode (i.e. touch electrode 201, para. [0029]) on the back plate (i.e. substrate 100, para. [0029]) overlaps (i.e. on top) with an orthographic projection (fig. 2, orthographic projection, para. [0042]) of the second electrode (i.e. touch electrode 401, para. [0042]) on the back plate (i.e. substrate 100, para. [0029]).



Regarding claim 7 Kwon, Tseng and Ding are silent as to: wherein an orthographic projection of the first electrode on the With respect to claim 7 Wang discloses:  wherein an orthographic projection (fig. 5, orthographic projection on the gap 21, para. [0037]) of the first electrode (fig. 5, first electrode 10, para. [0037]) on the back plate (i.e. first substrate 100, para. [0039]) overlaps partially (i.e. overlaps a part of, para. [0037]) with an orthographic projection (fig. 5, orthographic projection on the gap 11, para. [0037]) of the second electrode (fig. 5, second electrode 20, para. [0037]) on the back plate (i.e. second substrate 200, para. [0039]).

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to modify the touch panel with fingerprint recognition electrodes of Kwon, Tseng and Ding with the touch panel that includes a plurality of first electrodes disposed in a first electrode layer, and a plurality of second electrodes corresponding to the plurality of first electrodes and disposed in a 

Regrading claim 9 Kwon is silent as to :   The fingerprint recognition substrate according to claim 1, wherein a size of the orthographic projection of the first electrode on the With respect to claim 9 Wang discloses: the orthographic projection (fig. 1, the orthographic projection of the sub-pixel units 20/21, para. [0026] [0029]) of the first electrode (i.e. pixel electrode 21 or sub-pixel 20, para. [0026] [0032]) on the back plate (fig. 1, substrate 1, para. [0026]) in the first direction (i.e. column or vertical direction, para. [0029]) and in the second direction (i.e. row or horizontal direction, para. [0029)). However, Wang is silent as to a size of the orthographic projection being between 80 µm — 120 µm. 

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to specify that the size of the orthographic projection of Wang is between 80 µm — 120 µm.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to specify that a size of a orthographic projection is between 80 µm — .


Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2019/0227652) in view of Tseng (US 2019/0073070) and Ding et al (US 2017/0308218) as applied to claims 1-2, 4-6, 11-12 and 17 above, and further in view of Hotelling et al (US 2015/0199053).

Regarding claim 10 Kwon is silent as to:   The fingerprint recognition substrate according to claim 1, wherein a size of the second electrode in the first direction is 3mm - 5mm. With respect to claim 10 Hotelling et al discloses: wherein a size of the second electrode (fig. 7, width of electrode 122, para. [0070]) in the first direction (i.e. vertical direction or height (H), para. [0070]) is 8mm - 5mm (i.e. 4mm to about 5mm, para. [0070)). Therefore, it would have been obvious for one of ordinary skill in art before the effective filing date of the claimed invention to modify the touch panel with fingerprint recognition electrodes of Kwon and Tseng with Hotelling et al  to provide a touch panel having a transparent capacitive sensing medium configured to detect multiple touches or near touches that occur at the same time and at distinct locations in the plane of the touch panel and to produce distinct signals representative of the location of the touches on the plane of the touch panel for each of the multiple touches.

Regarding claim 18 Kwon is silent as to:   The method according to claim 17, wherein a total width of the predetermined number of signal lines {sensing line} in the second direction is substantively equal to a width of the second electrode in the first direction.  With respect to claim 18 Hotelling et al discloses: wherein a total width (fig. 7, all the width size of sensing traces 124, para. [0070]) of the predetermined number of signal lines (i.e. 124 sensing traces, para. [0070]) in the second direction (i.e. horizontal .

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon (US 2019/0227652) in view of Tseng (US 2019/0073070) and Ding et al (US 2017/0308218) as applied to claims 1-2, 4-6, 11-12 and 17 above, and further in view of Qin et al (US 2016/0041664).

As per claim 13 Kwon discloses: the method according to claim 11, wherein applying the bias voltage signal to the second electrode (fig. 2, the readout circuit 206 applied driving voltage signal to source electrode, para. [0054] [0074]), and applying the scan signal progressively to the electrode driving circuit through the scan line to connect the first electrode progressively to the signal line (fig. 2, the readout circuit 206 applied the fingerprint recognition signal/touch scan line signal to the gate electrode of TFT 214, para. [0054] [0067)). Regarding claim 13 Kwon is silent as to:  generating, by cascaded shift registers, the scan signal output sequentially, wherein output ends of the cascaded shift registers are connected to corresponding ones of the scan line, to apply the scan signal progressively to the electrode driving circuit. With respect to claim 13 Qin et al discloses: generating, by cascaded shift registers (fig. 7, shift registers GOA1...GOA4 connecting together, para. [0056]), the scan signal output sequentially (i.e. output gate scanning signal, para. [0056]), wherein output ends (i.e. output right side terminals) of 

Regarding claim 14 Kwon is silent as to: wherein generating, by the cascaded shift registers, the scan signal output sequentially comprises: applying a high-level signal to an input end of a first-stage shift register, so that a unique high-level output is generated at an output end of the first-stage shift register in one driving cycle, and the high-level output is output as the scan signal to the scan line in a first row; and inputting the high-level output to an input end of a next-stage shift register, to generate the scan signal output sequentially by the cascaded shift registers. With respect to claim 14 Qin et al discloses: wherein generating, by the cascaded shift registers (fig. 7, shift registers GOA1...GOA4 connecting together, para. [0056]), the scan signal output sequentially (i.e. output gate scanning signal, para. [0056]) comprises: applying a high-level signal (figs. 3, 7, G1 scanning high level signal, para. [0037] [0056]) to an input end (i.e. left side input) of a first-stage shift register (fig. 7, GOA1 shift register, para. [0056]), so that a unique high-level output (i.e. output scanning high level) is generated at an output end (i.e. right side output) of the first-stage shift register (fig. 7, GOA1 shift register, para. [0056]) in one driving cycle (i.e. from top of first shift register to the bottom of last shift register), and the high-level output is output (i.e. output scanning high level) as the scan signal (i.e. gate on signal, para. [0037]) to 

As per claim 15 Kwon discloses: the method according to claim 11, wherein applying the conducting signal to the electrode driving circuit to simultaneously electrically connecting multiple ones of the first electrode (fig. 2, the touch scan signal and touch sensing signal transmit signal at the same time, para. [0054] [0058] [0059]) disposed in the same column along the first direction (fig. 2, along the same vertical direction) to the same one of the signal line through the electrode driving circuit (fig. 2, readout circuit 206 applies touch scan signal and sensing signal on the same columns, para. [0054] 0058)). Regarding claim 15 Kwon is silent as to: generating the conducting signal output simultaneously by cascaded shift registers, output ends of the cascaded shift registers are connected to corresponding ones of the scan line, to simultaneously apply the conducting signal to the gate driving circuit. With respect to claim 15 Qin discloses: generating the conducting signal output (i.e. output gate scanning signal, para. [0056]) simultaneously by cascaded shift registers (fig. 7, shift registers GOA1...GOA4 connecting together, para. [0056]), output ends (i.e. right side output) of the cascaded shift registers 

Regarding claim 16 Kwon is silent as to:  wherein generating the conducting signal output simultaneously by cascaded shift registers comprises: applying high-level signals to respective control terminals of the cascaded shift registers, so that output ends of the shift registers output high level output during entire driving cycle, and simultaneously applying the high-level output as the conducting signal to respective gate line. With respect to claim 16 Qin et al discloses: wherein generating the conducting signal output (i.e. output gate scanning signal, para. [0056]) simultaneously by cascaded shift registers (fig. 7, shift registers GOA1...GOA4 connecting together, para. [0056]) comprises: applying high-level signals (figs. 3, 7, G1 scanning high level signal, para. [0037] [0056]) to respective control terminals (i.e. left side input ends) of the terminal of the cascaded shift registers (fig. 7, shift registers GOA1...GOA4 connecting together, para. [0056]), so that output ends (i.e. right side output ends) of the shift registers (fig. 7, shift registers GOA1...GOA4 connecting together, para. [0056]) output high level output (i.e. output scanning high level) during entire driving cycle (i.e. from top of first shift register to the bottom of last shift register), and simultaneously applying the high-level output (i.e. gate on signal) as the conducting signal (i.e. output gate scanning signal, para. [0056]) to respective gate line (i.e. G1, G2,....Gn). Therefore, it would have been obvious for one of ordinary skill in art before the effective filing .

Response to Arguments
Applicant's arguments filed January 29, 2022 have been fully considered but they are not persuasive.  Applicant asserts in the first full paragraph on page 3 that “Kwon teaches only the structure of self-capacitance touch” yet in the third full paragraph on page 3 applicant states 
Although Kwon alleges in the specification that mutual capacitance sensing is possible, it
does not teach or even suggest any implementation of the mutual capacitance sensing. Also, as those of ordinary skill in the art would realize, in the electrode structure shown by Kwon, it is impossible to perform mutual capacitance sensing. Further, Kwon discloses at [0040] of its specification, “Specially, a technique of sharing the sensing line according to the invention is more proper to a self-capacitive touch panel.” Kwon does not teach or suggest any structure that can perform the mutual capacitance sensing.

Kwon in paragraphs [0054], [0058], [0069], [0074], [0076],[0080]. [0109], [0114], [0127], [0130], [0132], [0140] and throughout the claims discloses mutual capacitance sensing.  So by applicant’s own admission, numerous disclosures of mutual capacitance in the specification of Kwon, coupled with no meaningful assertion as to why “Kwon does not teach or suggest any structure that can perform the mutual capacitance sensing” or why Kwon is unable to “perform the mutual capacitance sensing”, it is unclear and curious why, as purported by applicant, that “those of ordinary skill in the art would realize, in the electrode structure shown by Kwon, it is impossible to perform mutual capacitance sensing”.  Furthermore, the figures 2 and 5 of Kwon shows the mutual capacitance is formed when a finger touches at the touch electrode sensor 210 touch electrode sensor/fingerprint recognition sensor electrode. The touch electrode sensor 210 receives the fingerprint recognition/touch scan line from the readout circuit 206 that supplies through the touch scan line to the gate electrode of TFT 214 to turn on 
	Applicant asserts in the second full paragraph on page 4 the following:  ”Accordingly, Kwon does not teach or even suggest the functional electrode layer of claim 1, nor does it teach or suggest the mutual capacitance element structure as discussed above.”  As stated supra, with respect to the functional electrode layer figure 2 shows source electrode sensing lines of the switching TFT 214 connected to the readout unit 206 in vertical direction  and paragraphs [0050] &  [0054] disclose the claimed invention.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd